Filed 9/26/14 P. v. Vu CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040716
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. CC1114158)

             v.

MAI THI VU,

         Defendant and Appellant.



         In June 2013, appellant Mai Thi Vu pleaded no contest to 13 counts of various
white collar crimes, including counterfeiting or forgery (Pen. Code, § 470, subd. (b)),1
recording a false instrument (§ 115), grand theft in an amount over $950 (§§ 484, 487,
subd. (a)), obtaining money by false pretenses (§ 532). August 19, 2013, the trial court
sentenced appellant to 10 years in prison. As part of the plea bargain, appellant waived
her right to appeal the sentence.
         On December 18, 2013, 121 days after appellant was sentenced, appellant filed a
request to resentence pursuant to section 1170, subdivision (d), in light of the new
realignment rules, seeking to serve the remainder of her sentence in county jail. On
January 15, 2014, the trial court denied the request because it was not filed within
120 days, and therefore the trial court lacked jurisdiction to recall her sentence pursuant

         1
         All future statutory references are to the Penal Code unless otherwise
specified.
to section 1170, subdivision (d). (People v. Lockridge (1993) 12 Cal. App. 4th 1752,
1757.) The trial court also stated that “ ‘Section 1170 subdivision (d) does not confer
standing on a defendant to initiate a motion to recall a sentence.’ (People v. Pritchett
(1993) 20 Cal. App. 4th 190, 193.)” On February 21, 2014, appellant filed a timely notice
of appeal.
       On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal. App. 4th 496
(Serrano)), which states the case and the facts but raises no specific issues. The brief also
concedes that pursuant to People v. Mendez (2012) 209 Cal. App. 4th 32, 34, fn.1, the
order appealed from is not an appealable order.
       Pursuant to Serrano, on August 1, 2014, we notified appellant of her right to
submit written argument in her own behalf within 30 days. On August 25, 2014, we
received a supplemental brief from appellant. In her brief, appellant reiterates many of
the arguments raised by her trial counsel in the Request to Resentence. Nothing in
appellant’s brief suggests that the appeal is taken from an appealable order or that there is
an arguable issue on appeal. Therefore, we must dismiss the appeal as taken from an
order that is not appealable. (People v. Mendez, supra, 209 Cal. App. 4th 32, 34, fn.1.)
                                       DISPOSITION
       The appeal is dismissed as taken from a nonappealable order.




                                              2
                                    _____________________________________
                                               RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                      3